DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Daniel Kwok (# 69,042) on 9/2/22.

Please amend the claims, which were filed 8/26/22 as follows: 
In claim 1, ln 10, after "communication channels” and before “in a plurality of…”, delete “are” and replace with “is”
In claim 1, ln 10-11, after "plurality of modalities” and before “;”, insert --selected from a group consisting of a text modality, an audio modality, and a video modality--
In claim 2, ln 1, after "wherein the” and before “text data”, delete “plurality of modalities comprises audio data and” and insert –user communication data comprises—
      In claim 2, ln 2, after "text data” and before “.”, insert –extracted from at least one of an email message, a text message, or chat data from an online chat session--
In claim 7, ln 2, after "communication data comprises” and before “.”, delete “at least one of an email, a transcript of a phone call, chat data from an online chat session, or a text message” and replace with –audio data extracted from a phone call associated with a user of the user account—
     In claim 7, ln 3, after "a phone call” and before “.”, delete “, chat data from an online chat session, or a text message” and insert –associated with a user of the user account—
In claim 8, ln 2, after "hardware processors” and before “via”, delete “,” and insert –and--
     In claim 8, ln 5, after "transaction claim” and before “;”, insert –, wherein the user communication data received via the plurality communication channels is in a plurality of modalities selected from a group consisting of a text modality, an audio modality, and a video modality—
In claim 15, ln 1-3, after "wherein the” and before “an email”, delete “user communication data comprises at least one of” and insert –user communication data comprises text data extracted from at least one of—
In claim 16, ln 7, after "transaction claim” and before “;”, insert –, wherein the user communication data received via the plurality communication channels is in a plurality of modalities selected from a group consisting of a text modality, an audio modality, and a video modality—
In claim 27, ln 2-3, after "wherein the” and before “.”, delete “user communication data comprises at least one of an email, a transcript of a phone call, chat data from an online chat session, or a text message” and replace with –user communication data comprises video data extracted from a video message—

Allowable Subject Matter
2.      Claims 1-4, 7-11, 15, 16, 18-25 and 27 are allowed. 

Reasons for Allowance          
3.         The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including assigning, from a plurality of transaction claim topics and based on a topic correlation output of a machine learning model based analyzing latent semantic structure of unstructured text, a particular transaction claim topic to a transaction claim associated with a user account, retrieving a transaction claim history associated with a user account, wherein the transaction claim history comprises a plurality of transaction claims, wherein each transaction claim in the transaction claim history has been classified into a corresponding transaction claim topic from the plurality of transaction claim topics, and wherein each transaction claim topic from the plurality of transaction claim topics is associated with a respective abuse-score, calculating a total abuse-score for the user account based on a number of transaction claims classified into each transaction claim topic of the plurality of transaction claim topics and the respective abuse-score associated with each transaction claim topic, applying one or more restrictions to the user account based at least in part on the total abuse score and authorizing or denying the transaction claim based on the one or more restrictions applied to the user account.
             Faltings (US PGPUB 2014/0214548 A1) discloses acquiring a review submitted by a user concerning an item purchasable on an online platform contains data in formats selected from a group consisting of text format and different multimedia formats, performing an analysis of said review so as to generate a collection of topics associated with said user, wherein said collection of topics contains at least one topic and creating said user profile by storing a reference to said collection of topics in relation with information identifying said user.
           Liu (US PGPUB 2016/0048768 A1) discloses determining a plurality of topics corresponding to descriptive text and comments concerning the descriptive text, determining computer system probabilities for words, where the probabilities are that the words belong to individual ones of the topics, generating, a content summary comprising a plurality of comment snippets having positive and negative sentiments toward corresponding ones of the similar or supplemental topics in the sets of topics and outputting at least a portion of the plurality of topics and corresponding comment snippets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658